DETAILED ACTION
The Amendment filed December 16, 2021 has been entered. Claims 1-20 are pending. Claims 2 and 10-16 have been cancelled. Claims 21-24 have been added. Claims 1 and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 17-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yang (US 2020/0168276) in view of Kim et al. (US 2010/0097863).
Regarding independent claims 1 and 17, Yang teaches a semiconductor memory device comprising: 
a memory block coupled with a plurality of word lines and a plurality of bit lines (see FIG. 1 along with FIGS. 4); 

control logic configured to control the peripheral circuit to apply an overdrive voltage (FIG. 8B: WL_VSB2, Vpre_OD) which is greater than a target voltage and then apply the target voltage to a selected word line among the plurality of word lines and to each of the bit lines in a bit line precharge operations (FIG. 8B: BL, Vprechag) during the program operation and the read operation (see FIG. 8B and accompanying disclosure); 
wherein the control logic controls the peripheral circuit such that a word line overdrive period (FIG. 8B: Vpre_OD) in which the overdrive voltage is applied to the selected word line overlaps with a bit line overdrive period in a bit line precharge operation in which the overdrive voltage is applied to each of the bit lines during at least one of the program operation and the read operation (see FIG. 8B and accompanying disclosure).
FIG. 8B, t2-t3, word line override period of Yang does not explicitly disclose a bit line overdrive period in a bit line precharge operation in which the overdrive voltage is applied to each of the bit lines.
Kim et al. teach the discrepancy in FIG. 3B and accompanying disclosure, e.g., para. 0044, i.e., the bit line precharge voltage (Yang’s FIG. 8B, t2-t3) is increased to a level of a boosting voltage (claimed overdrive voltage) according to a programmable voltage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Kim et al. to the teaching of Yang such that a memory 
Regarding claim 3, Yang and Kim et al., as combined, teach the limitation of claim 1. 
Yang further teaches the control logic is configured to control the peripheral circuit to apply a first amount of current to each of the bit lines during the bit line overdrive period (see paras. 0034-0039).
Regarding claim 4, Yang and Kim et al., as combined, teach the limitation of claim 3. 
Yang further teaches the control logic is configured to control the peripheral circuit to apply a second amount of current to each of the bit lines after the bit line overdrive period has terminated, and wherein the second amount of current is less than the first amount of current (see paras. 0034-0039, 0058).
Regarding claim 5, Yang and Kim et al., as combined, teach the limitation of claim 1. 
Yang further teaches the control logic is configured to control the peripheral circuit to apply a first overdrive voltage and then apply a first target voltage to the selected word line during the word line overdrive period, and to apply a second overdrive voltage and then apply a second target voltaqe to each of the bit lines during the bit line overdrive period, and wherein the second overdrive voltage is lower than the first overdrive voltage (see paras. 0100-0108).
Regarding claim 6, Yang and Kim et al., as combined, teach the limitation of claim 5. 
Yang further teaches the control logic is configured to, during a period in which the word line overdrive period overlaps with the bit line overdrive period, precharge each of the bit lines to a voltage level lower than the second target voltage (see paras. 0100-0108).
Regarding claim 7, Yang and Kim et al., as combined, teach the limitation of claim 6. 
Yang further teaches the control logic is configured to, when the period in which the word line overdrive period overlaps with the bit line overdrive period is terminated, precharge each of the bit lines to the second target voltage (see paras. 0118-0125).
Regarding claim 8, Yang and Kim et al., as combined, teach the limitation of claim 6. 
Yang further teaches the peripheral circuit comprises: a voltage generation circuit configured to apply the first overdrive voltage to the selected word line among the word lines; and a bit line precharge circuit configured to apply the second overdrive voltage to each of the bit lines; wherein the bit line precharge circuit is configured to apply the second overdrive voltage to each of the bit lines in response to a control signal having an overdrive potential level during the bit line overdrive period, and control a potential of each of the bit lines to the second target voltage in response to the control signal reduced to a target level lower than the overdrive potential level after the bit line overdrive period is terminated (see paras 0126-0133).
Regarding claim 9, Yang and Kim et al., as combined, teach the limitation of claim 1. 
Yang further teaches the control logic is configured to control the peripheral circuit such that the bit line overdrive period starts before the word line overdrive period is terminated after the word line overdrive period starts (see paras 0034-0039, 0058).
Regarding claim 18, Yang and Kim et al., as combined, teach the limitation of claim 17. 
Kim et al. further teach the first overdrive voltage is higher than the second overdrive voltage (i.e., overdrive voltage is higher than pgm voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Kim et al. for the same purpose of providing floated channel in a channel voltage higher than before.
Regarding claim 19, Yang and Kim et al., as combined, teach the limitation of claim 17. 
Kim et al. further teach precharging, during the bit line overdrive period, the bit lines to a pre-bit line voltage lower than the second target voltage during the application of the first overdrive voltage (see FIG. 3B and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Kim et al. for the same purpose of providing floated channel in a channel voltage higher than before.
Regarding claim 20, Yang and Kim et al., as combined, teach the limitation of claim 17. 


Allowable Subject Matter

Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s Amendment filed 12/16/2021, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103 have been fully considered. However, during updated search, new reference(s) surfaced and have been applied in a new ground of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825